Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00163-CV

                                  Helen LEYENDECKER,
                                         Appellant

                                              v.

                                       Romeo URIBE,
                                         Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI04433
                        Honorable Antonia Arteaga, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that Appellant Helen Leyendecker recover the costs of this appeal from Appellee
Romeo Uribe.

       SIGNED January 17, 2018.


                                               _____________________________
                                               Irene Rios, Justice